     Case 1:12-cr-00125-EAW-HBS Document 901 Filed 01/04/19 Page 1 of 3




United States District Court
Western District of New York
 United States of America,
                       Plaintiff
                                                     Motion to File Out-of-Time
                   vs
 Wrobel, et al.,                                       Docket ¹ 12-CR-00125
                         Defendants
 Gene Foland,
                          Defendant


       PLEASE TAKE NOTICE that, Gene Foland, through his attorneys, Harrington &
Mahoney, Attorneys at Law, Jesse C. Pyle, Esq., of Counsel, hereby moves this Court for
permission to file the defendant’s sentencing memorandum and letters of support out-of-time,
for the reasons given in the supporting affirmation.


 Date: January 4, 2019                           Respectfully submitted,
                                                 /s/ Jesse C. Pyle
                                                 Jesse C. Pyle, Esq.
                                                 Harrington A Mahoney
                                                 70 Niagara Street, 3rd Floor
                                                 Buffalo, NY 14202-3407
                                                 Ph: 716-853-3700
                                                 Facs: 716-853-3710
                                                 jpyle@harringtonmahoney.com
                                                 (Attorneys for Gene Foland)




                                             1
     Case 1:12-cr-00125-EAW-HBS Document 901 Filed 01/04/19 Page 2 of 3




United States District Court
Western District of New York
 United States of America,
                       Plaintiff
                                               Affirmation in Support of Motion
                   vs                          to File Out-of-Time
 Wrobel, et al.,
                          Defendants           Docket ¹ 12-CR-00125
 Gene Foland,
                           Defendant


       Jesse Pyle, affirms to be true and states under penalty of perjury as follows:

       1.     I am an attorney at law and represent Mr. Foland in the above-referenced

matter.

       2.     On August 30, 2018, Mr. Foland entered a plea of guilty. Sentencing is

presently scheduled for January 15, 2019. Letters and sentencing memoranda are due on or

by January 7, 2019.

       3.     I make this motion to file Mr. Foland’s sentencing memorandum and letters of

support out-of-time, to no later than January 11, 2019.

       4.     I ask to file these submissions out-of-time because I am still awaiting some

materials which are important to the sentencing presentation. I am still awaiting letters from

some of Mr. Foland’s family members, and I am anticipating some significant financial

information regarding Mr. Foland’s wife.

       5.     I have reached out to the U.S. Probation Office regarding some financial

information in the pre-sentence report. Mr. Foland did not file objections to the PSR, but it

may transpire that some portions of the PSR are changed before final submission on or by


                                              2
     Case 1:12-cr-00125-EAW-HBS Document 901 Filed 01/04/19 Page 3 of 3




January 8, 2019. Any such changes should be reflected in Mr. Foland’s sentencing

submissions.

       6.      Finally, due to the press of other matters in which I am involved, it would be

helpful to have extra time in which to finalize these sentencing submissions and review them

with Mr. Foland before filing.

       7.      I have spoken to Assistant United States Attorney Russell Ippolito, Esq.,

regarding this request. He has indicated that the government has no objection.




 Date: January 4, 2019                            /s/ Jesse C. Pyle
                                                  Harrington A Mahoney
                                                  Attorneys for Defendant
                                                  70 Niagara Street, 3rd Floor
                                                  Buffalo, NY 14202-3407
                                                  Ph: 716-853-3700
                                                  Facs: 716-853-3710
                                                  jpyle@harringtonmahoney.com




                                              3
